Bleckley, Chief Justice.
1. Was the accomplice, Will Battle, sufficiently corroborated in that part of his testimony which implicated *35Pritchett in the burglary? We think he was. It appeared from the evidence of other witnesses that the door of the house was usually kept locked at night; that goods stored in .the house disappeared therefrom on a particular night and were shortly afterwards found, some of them in the possession of Pritchett and some in the possession of Will Battle, the witness. The evidence tends strongly to show that the usage as to locking the door was observed on the night in question, and there is no evidence having the slightest tendency to establish the contrary. The door was found the next morning closed but unlocked. The accomplice testified that Pritchett had a bunch of keys and that he and Pritchett opened the door and went in, but did not say expressly whether a key- was used in so doing, or not. The jury could probably infer from his evidence that a key was used; and such seems to have been the understanding of counsel, for the witness was not pressed to be more specific on this point than he was. We infer this from. reading his examination which is set out in the record by questions and answers.
2. The charge of the court on the effect of possession of stolen goods, in a trial for burglary, was not accurate, but for the reason indicated in the second head-note, we think the inaccuracy as applied to this case was not cause for a new trial.
3. Without using force—force as understood in a legal sense—no burglary can be committed, but force as understood in the popular sense is not necessary. Opening a door by unlocking it with a key is using force in the former sense, though not in the latter. In presenting this distinction to the jury the court’s phraseology was not accurate, but the substance of the instruction as applied to the facts of the case was not misleading.
4. It was not error to deny a new trial.

Judgment affirmed.